DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: TARGET DETECTION SYSTEM TO DETERMINE POSITION OF TARGET USING SCATTERED LIGHT AND A REFERENCE LIGHT

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a target detection system as claimed comprising: a transmitting apparatus; and a receiving apparatus separated from the transmitting apparatus, the transmitting apparatus including an inspection light transmitter configured to transmit inspection more specifically in combination with a scattered light processor configured to determine an over-time transition of intensity of the scattered light detected by the photodetector, and a target detector configured to perform target position determination in a case where the intensity of the scattered light becomes equal to or smaller than a predetermined first transition in the over-time transition of the intensity of the scattered light, the target position determination determining, as a position of a target, a position, on the transmission path, corresponding to a first-transition time, the first-transition time being a time at which the intensity of the scattered light becomes equal to or smaller than the first transition, the target position determination being performed on a basis of a time difference between the first-transition time and a reception time of the reference light.
Claims 2-4 are allowed because of their dependency on claim 1.
In regards to claim 5, the prior art of record individually or in combination fails to teach a target detection system as claimed comprising: a transmitting apparatus; and a receiving apparatus separated from the transmitting apparatus, the transmitting apparatus including an inspection light transmitter configured to transmit inspection light, and a reference light transmitter configured to transmit reference light to the receiving apparatus, the receiving apparatus including a photodetector configured to receive light and detect scattered light and the reference light from the received light, more specifically in combination with circuitry configured to determine an over-time transition of intensity of the scattered light detected by the photodetector, and perform target position determination in a case where the intensity of the scattered light becomes equal to or smaller than a predetermined first transition in the over-time transition of the intensity of the scattered light, the target position determination determining, as a position of a target, a position, on the transmission path, corresponding to a first-transition time, the first-transition time being a time at which the intensity of the scattered light becomes equal to or smaller than the first transition, the target position determination being performed on a basis of a time difference between the first-transition time and a reception time of the reference light.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gogolla et al. (US 6917415) teaches a distance measuring device, comprising a transmitting apparatus (1/8) includes an inspection light transmitter (9/1/8) and a reference light transmitter (11/1/8), a receiving apparatus (6) including a photodetector (6), and circuitry for determining position of a target by taking a time difference between the arrival of a scattered inspection light and the arrival of a reference light (see fig. 1 and claim 1), but does not specifically teach to determine an over-time transition of intensity of the scattered light detected by the photodetector, and perform target position determination in a case where the intensity of the scattered light becomes equal to or smaller than a predetermined first transition in the over-time transition of the intensity of 
Tsuji et al. (US 20160061952) teaches a distance measuring device, comprising a transmitting apparatus (11/41) includes an inspection light transmitter (11) and a reference light transmitter (41), a receiving apparatus (16/48) including a light receiver (16/48), and circuitry for determining position of a target using a target search device using time of flight with the reference light (paragraphs 39-47) and a scattering light intensity detection determining a change in the intensity of scattered light to determine a searchable distance with the inspection light (paragraphs 28-37) (see fig. 1-3), but does not specifically teach to determine an over-time transition of intensity of the scattered light detected by the photodetector, and perform target position determination in a case where the intensity of the scattered light becomes equal to or smaller than a predetermined first transition in the over-time transition of the intensity of the scattered light, the target position determination determining, as a position of a target, a position, on the transmission path, corresponding to a first-transition time, the first-transition time being a time at which the intensity of the scattered light becomes equal to or smaller than the first transition, the target position determination being performed on a basis of a time difference between the first-transition time and a reception time of the reference light.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878